DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/679,812, filed on 8/17/2017.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,782,449. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the instant application limitations are anticipated by the patent. With respect to claim 1, both include the same or similar claim language related to an ophthalmic lens having a polydopamine layer and a cellulose nanofiber (CNF) layer bonded thereon. With respect to claim 6, both include the same or similar claim language related to a method of manufacturing a lens including immersing a lens into a polydopamine solution, washing the lens and immersing the lens in a CNF solution. 

Examiner’s Note
	Applicant’s claims are identical to those submitted in the original claim set of parent application, and now patent 10,782,449. The office conducted a new search but did not find anything more relevant than what was originally found and provided on 3/4/2019 (the date of the first non-final rejection of 15/679,812).



                                                   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trexler et al. (PGPUB 20150368408 hereinafter “Trexler” of record) in view of Ho et al. (Structure, Properties and Applications of Mussel-Inspired Polydopamine Journal of Biomedical Nanotechnology, 2014 hereinafter “Ho” of record).

Regarding claim 1, Trexler discloses an ophthalmic lens, comprising: 
a lens body ([0003] contact lens); 
a first cellulose nanofiber (CNF) layer ([0164]).
Trexler does not disclose that the CNF is bonded to a polydopamine layer on the surface of the lens.
However, Ho taches a hydrophilic polydopamine composition that has an inherent adhesive property for use in biomedical devices.
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the device of Trexler to include a polydopamine adhesive layer for adhering the CNF to the lens as taught by Ho motivated by improving lens durability and hydrophilicity (Abstract).

Regarding claim 2, modified Trexler discloses wherein the lens body is made of a hydrogel or silicon hydrogel ([0164] of Trexler).

Regarding claim 3, modified Trexler teaches further comprising a hydrophilic layer formed by bonding (Abstract of Ho) a second cellulose nanofiber to the first cellulose nanofiber (CNF) layer ([0164] of Trexler where there are a plurality of fiber layers). 

Regarding claim 4, Trexler discloses an ophthalmic lens, comprising: 
a lens body ([0003] contact lens); 
a first cellulose nanofiber (CNF) layer ([0097]); and
a functional layer bonded to the first cellulose nanofiber layer ([0164] a plurality of fiber layers).
Trexler does not disclose that the CNF is bonded to a polydopamine layer on the surface of the lens.
However, Ho taches a hydrophilic polydopamine composition that has an inherent adhesive property for use in biomedical devices.
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the device of Trexler to include a polydopamine adhesive layer for adhering the CNF to the lens as taught by Ho motivated by improving lens durability and hydrophilicity (Abstract).

Regarding claim 5, modified Trexler discloses wherein the functional layer is selected from one of the group consisting of a second cellulose nanofiber, a zwitterionic polymer, a zwitterionic copolymer and a reactive dye or a combination thereof ([0097] of Trexler where there is a plurality of fiber layers).

Claims 6, 7, 10-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trexler in view of Ho and further in view of Zhao et al. (PGPUB 20140272013 of record hereinafter “Zhao”).

Regarding claim 6, Trexler discloses a method for manufacturing an ophthalmic lens, comprising steps of: 
(a) providing a lens body ([0003] contact lens);
washing the lens ([0108]); and
the lens body including distinct layers of at least a first cellulose nanofiber layer ([0097]) and a crosslinking agent ([0097]).
Trexler does not disclose immersing the lens body in a polydopamine solution to coat a polydopamine layer on a surface of the lens body.
However, Ho teaches a method of creating a biocompatible device comprising using polydopamine as an adhesive layer (Abstract).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the method of Trexler to include immersing the lens in a polydopamine solution as taught by Ho motivated by it having good binding capacity for additional layers (Abstract).
Modified Trexler does not disclose wherein the CNF layer is applied by placing the lens in a nanofiber solution.
However, Zhao teaches immersing a biocompatible foodstuff into a solution of CNF ([0039]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the method of Trexler to include placing the lens in a solution of CNF as taught by Zhao motivated by reducing UV damage ([0008]).

Regarding claim 7 modified Trexler does not disclose wherein the concentration of the polydopamine solution is in the range of 50ppm to 400ppm.
However, due to the nature of optical engineering the process of ophthalmic lens design includes manipulation of variables such as solution concentrations and time considerations to meet its particular utility.  This manipulation would normally be considered routine experimentation since the results are known chemical/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a polydopamine solution is in the range of 50ppm to 400ppm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would be adjust the concentration of polydopamine to the above range motivated by improving chemical adherence.

Regarding claim 10, modified Trexler does not disclose wherein the lens body is immersed in the polydopamine solution for a time in the range of 5 minutes to 60 minutes in the step of (a).
However, due to the nature of optical engineering the process of ophthalmic lens design includes manipulation of variables such as solution concentrations and time considerations to meet its particular utility.  This manipulation would normally be considered routine experimentation since the results are known chemical/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention immersed the lens for 5 to 60 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would adjust the amount of time the lens is immersed in the polydopamine solution motivated by improving polydopamine adherence to the lens.

Regarding claim 11, modified Trexler does not disclose wherein the solution containing the first cellulose nanofiber and the crosslinking agent is heated at the temperature in the range of 60°C to 121⁰ C in the step of (c).
However, due to the nature of optical engineering the process of ophthalmic lens design includes manipulation of variables such as solution concentrations and time considerations to meet its particular utility.  This manipulation would normally be considered routine experimentation since the results are known chemical/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to heat the crosslinking agent in the range of 60°C to 121⁰ C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would adjust the temperature to heat the crosslinking agent motivated by improving bonding of the materials.

Regarding claim 12, modified Trexler discloses wherein the polydopamine-coated lens body is immersed in the solution containing the first cellulose nanofiber and the crosslinking agent for a time in the range of 20 minutes to 90 minutes in the step of (c) ([0162] crosslinking for 30 minutes).

Regarding claim 13, modified Trexler gives a percent by weight concentration of the cellulose nanofiber ([0107]) but does not disclose wherein the concentration of the first cellulose nanofiber is in the range of 300ppm to 1500ppm.
However, due to the nature of optical engineering the process of ophthalmic lens design includes manipulation of variables such as solution concentrations and time considerations to meet its particular utility.  This manipulation would normally be considered routine experimentation since the results are known chemical/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to adjust the concentration of the cellulose nanofiber, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would adjust the concentration of cellulose nanofibers motivated by improving the structural integrity of the material.

Regarding claim 15, modified Trexler does not disclose wherein the concentration of the crosslinking agent is in the range of 100ppm to 600ppm.
However, due to the nature of optical engineering the process of ophthalmic lens design includes manipulation of variables such as solution concentrations and time considerations to meet its particular utility.  This manipulation would normally be considered routine experimentation since the results are known chemical/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have concentration of the crosslinking agent is in the range of 100ppm to 600ppm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would adjust the concentration of the crosslinking agent to be between 100ppm to 1000ppm motivated by improving crosslinking of the hydrophilic coating.

Regarding claim 16, modified Trexler discloses further comprising the step of (d) immersing the lens body having first cellulose nanofiber layer in a solution containing a second cellulose nanofiber to form a second cellulose nanofiber layer on the first cellulose nanofiber layer ([0097] where Trexler discloses multiple layers of CNF and [0039] of Zhao where the CNF is in a dipping solution. Each time the lens is dipped into the solution of Zhao a single layer of CNF would be applied. Simply repeating this step would result in multiple layers.).

Regarding claim 17, modified Trexler does not disclose wherein the solution containing the second cellulose nanofiber is heated at the temperature in the range of 60°C to 121 C in the step of (d).
However, due to the nature of optical engineering the process of ophthalmic lens design includes manipulation of variables such as solution concentrations and time considerations to meet its particular utility.  This manipulation would normally be considered routine experimentation since the results are known chemical/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to heat the crosslinking agent in the range of 60°C to 121⁰ C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would adjust the temperature to heat the crosslinking agent motivated by improving bonding of the materials.

Regarding claim 18, modified Trexler does not disclose wherein the lens body having first cellulose nanofiber layer is immersed in the solution containing the second cellulose nanofiber for a time in the range of 20 minutes to 90 minutes in the step of (d).
However, due to the nature of optical engineering the process of ophthalmic lens design includes manipulation of variables such as solution concentrations and time considerations to meet its particular utility.  This manipulation would normally be considered routine experimentation since the results are known chemical/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to immerse the lens for 20 to 90 minutes in a solution of a second cellulose nanofiber solution, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would adjust the temperature to heat the crosslinking agent motivated by improving the structural integrity of the material.

Regarding claim 19, modified Trexler gives a percent by weight concentration of the cellulose nanofiber ([0107]) but does not disclose wherein the concentration of the first cellulose nanofiber is in the range of 500ppm to 1500ppm.
However, due to the nature of optical engineering the process of ophthalmic lens design includes manipulation of variables such as solution concentrations and time considerations to meet its particular utility.  This manipulation would normally be considered routine experimentation since the results are known chemical/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to adjust the concentration of the cellulose nanofiber, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would adjust the concentration of cellulose nanofibers motivated by improving the structural integrity of the material.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trexler in view of Ho in view of Zhao and further in view of Yan et al. (PGPUB 20140336040 of record hereinafter “Yan”).

Regarding claim 8, modified Trexler does not disclose further comprising a step of preparing the polydopamine solution from dopamine in alkaline environments before the step of (a).
However, Yan teaches a polydopamine preparation step comprising preparing the polydopamine in an alkaline solution ([0013]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention modify the polydopamine preparation modified Trexler to include an alkaline solution as taught by Yan motivated by reducing costs ([0049]).

Regarding claim 9, modified Trexler does not disclose wherein the polydopamine solution is heated at the temperature in the range of 40°C to 80°C in the step of (a).
However, Yan teaches a polydopamine preparation step comprising preparing the polydopamine at temperatures of about 50°C ([0071]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention modify the polydopamine preparation modified Trexler to include heating the polydopamine solution to 50°C as taught by Yan motivated by reducing costs ([0049]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trexler in view of Ho in view of Zhao and further in view of Chan et al. (PGPUB 20140163133 of record hereinafter “Chan”).

Regarding claim 14, modified Trexler does not disclose wherein the crosslinking agent is selected from one of the group consisting of 1,4-butanediol diglycidyl ether (BDDE), polyethylene glycol diacrylate (PEGDA), ethylene glycol diglycidyl ether, 1,6-hexanediol diglycidyl ether, polypropylene glycol diglycidyl ether, polytetramethylene glycol diglycidyl ether, neopentyl glycol diglycidyl ether, polyglycerol polyglycidyl ether, diglycerolpolyglycidyl ether, glycerol polyglycidyl ether, tri-methylolpropanepolyglycidyl ether, pentaerythritolpolyglycidyl ether, sorbitol polyglycidyl ether, 1,2,7,8-diepoxyoctane, 1,3-butadiene diepoxide, polyamidoamineepichlorohydrin and copolymer of dimethylamine and epichlorohydrin or a combination thereof.
However, Chan teaches a hydrogel contact lens ([0016]) comprising a crosslinking agent of PEGDA ([0162]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention modify the lens of modified Trexler to include PEGDA as a crosslinking agent as taught by Chan motivated by improving water absorption properties ([0162]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAVIS S FISSEL/Examiner, Art Unit 2872